Citation Nr: 0505532	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-01 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1968 to December 1970, and who died 
in February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises in St. Louis, Missouri.  


FINDINGS OF FACT

1.  There was fault on the part of the appellant in creating 
the overpayment and no fault on the part of VA in creating 
the overpayment.  

2.  The appellant did not change her position to her 
detriment in reliance on VA education benefits. 

3.  Failure to make restitution would result in unfair gain 
to the appellant. 

4.  Recovery of the overpayment has not resulted in undue 
hardship or defeated the purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$480.40 was not against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A May 2004 VA letter to the appellant offered her the 
opportunity to complete a current financial status report.  
She has not responded to that letter.  The July 2004 
supplemental statement of the case reflects that the 
education overpayment in the calculated amount of "$480.80" 
had been recouped by partial withholding of the appellant's 
education benefits for the spring of 2002.  

In August 2001 the appellant submitted an enrollment 
certification reflecting that her enrollment would be from 
August 27, 2001, to December 16, 2001.  Her enrollment was 
certified for this period, and she was awarded education 
benefits.  

On September 26, 2001, the college the appellant was 
attending notified VA that the appellant's status had changed 
and that she had terminated her education on September 12, 
2001.  In early October 2001 the appellant indicated that she 
was still attending the school.  In early November 2001 the 
college confirmed that the appellant should be terminated 
from VA benefits effective September 12, 2001.  

In December 2001 the appellant submitted a financial status 
report, indicating that her monthly income was $811 and that 
her monthly expenses were $870.  The expenses consisted of 
$640 for rent or mortgage, $100 for food, $50 for medical, 
$40 for storage box, and $40 for a postage box.  The 
appellant indicated that she did not have any installment 
contracts or other debts, and did not complete the asset 
portion of the form.  In a November 2001 request for waiver 
the appellant indicated that she was homeless.  

In a January 2002 notice of disagreement the appellant 
reported that she was homeless and ill, apparently at the 
time the overpayment was created.  She also indicated that 
she had been diagnosed with pneumonia, had been given 
medication, and did not realize she was being overpaid.  
Subsequent development, with respect to medical care the 
appellant had received, revealed that she had been treated 
for acute bronchitis in May 2001, and for thrush in May 2001.  

Where fraud, misrepresentation, or bad faith on the part of 
the appellant is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith 

generally describes unfair or deceptive 
dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising 
from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the Government.  

38 C.F.R. § 1.965(b)(2).  

To establish misrepresentation, VA must show that there was a 
willful misrepresentation of a material fact or the willful 
failure to disclose a material fact with the intent of 
obtaining or retaining, or assisting an individual to obtain 
eligibility for VA benefits.  To determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor.  The burden of proof lies solely with 
VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1) (2004).  The RO 
apparently found that there was no bad faith, 
misrepresentation, or fraud on the part of the appellant.  A 
review of the record reflects that this finding is correct.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements that are not intended to be all-inclusive.  The 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship depriving her 
of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The appellant asserts that her health in late 2000 and early 
2001 should be a mitigating factor in her education 
overpayment.  The record reflects that she received health 
care in May 2001, but does not indicate that her health was a 
factor in her ability to make decisions in September and 
October 2001.  Rather, the record reflects that the school 
notified VA that the appellant was terminated, effective 
September 12, 2001.  After this the appellant continued to 
indicate that there was no change in her status, but follow-
up from the college confirmed that the appellant should be 
terminated effective September 12, 2001.  

The Board concludes that the appellant had originally applied 
for education benefits and was well aware that there was a 
relationship between her receipt of those benefits and her 
attendance at the education institution.  Therefore, there 
was on obligation on the part of the appellant to ensure that 
VA was promptly informed if she terminated her schooling.  
Accordingly, there was fault on the part of the appellant 
because not only did she not promptly inform VA of her 
termination of schooling, but continued to attempt to assert 
that she was in school even after the school had notified VA 
that her schooling had been terminated.  The VA promptly 
undertook to terminate the appellant's award after receiving 
notice that her classes had been terminated.  Therefore, the 
record reflects that all of the fault in the creation of the 
overpayment was due to the appellant and there was no fault 
on the part of VA in creating the overpayment.


There is no indication that recouping the overpayment from 
the appellant's education benefits in the spring of 2002 has 
caused the appellant any hardship.  While her financial 
status report, dated in December 2001, reflects expenses in 
excess of income, the recoupment was from additional income 
above and beyond that reported in the December 2001 financial 
status report.  Further, the amount of the overpayment was 
not excessive and recoupment from the additional benefits did 
not cause the appellant any hardship.  Also, there is no 
indication that recoupment defeated the purpose for which the 
education benefits were intended, i.e., the record does not 
indicate that recovery of the debt deprived the appellant of 
her ability to obtain further education in the spring of 
2002.

There is no indication that the appellant changed her 
position to her detriment in reliance upon the VA education 
benefits, i.e., there is no indication that she incurred 
additional obligation in reliance upon the additional VA 
educational benefits she received.  Failure to make 
restitution would result in unfair gain of the appellant 
because she was in receipt of education benefits to which she 
was not entitled because she had terminated her education on 
September 12, 2001.  On the basis of the above analysis, and 
after consideration of all the factors, a preponderance of 
the evidence demonstrates that recovery of the debt in 
question would not be, and has not been, against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) has been enacted.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  However, the VCAA 
is not applicable to cases involving waiver of indebtedness 
where the law is otherwise dispositive of the claim.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the 
VCAA is not applicable to this appeal. 




ORDER

Waiver of recovery of education benefits in the calculated 
amount of $480.40 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


